SPAIN, Justice,
concurring.
Although I concur with the results reached by the Majority in the McCracken County case, as well as with the entire opinion applicable to the Jefferson Circuit Court case, I am motivated by a sense of frustration to write this short concurring opinion. My frustration is but a reflection of that feeling expressed herein by the McCracken County Fiscal Court which, I am certain, is shared by other fiscal courts similarly situated. This feeling results from the holding herein following the holding of ten years ago in Perry County Fiscal Court v. Commonwealth, Ky., 674 S.W.2d 954 (1984), that all counties are directed by the Kentucky General Assembly through KRS 31.185, to pay all reasonable fees for necessary expert witnesses in the defense of indigent defendants, notwithstanding the fact that many such counties have elected not to adopt a local *315plan providing for the representation of such needy defendants pursuant to KRS Chapter 31. While it seems reasonable to expect that if a county has elected to adopt such a local plan, for whatever reason, that it should concomitantly be responsible for reasonable fees of necessary expert witnesses, it defies logic to reach the same conclusion where a county elects to allow the Kentucky Public Advocate to provide for the representation of needy defendants in that county. Where such a responsibility rests with the Department for Public Advocacy, then clearly, in all fairness, the responsibility to pay reasonable fees for necessary expert witnesses ought also to lie with the Department. The General Assembly ought to clarify this matter by amendment to KRS Chapter 31 at its earliest opportunity.
LAMBERT and WINTERSHEIMER, JJ., join this concurring opinion by SPAIN, J.